         Case 3:18-md-02843-VC Document 455 Filed 06/05/20 Page 1 of 9




                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA


IN RE: FACEBOOK, INC. CONSUMER          MDL No. 2843
PRIVACY USER PROFILE LITIGATION         Case No. 18-md-02843-VC

                                        STIPULATION AND [PROPOSED]
This document relates to:               ORDER FOR SEARCH TERM
                                        NEGOTIATION SCHEDULE AND
ALL ACTIONS                             PROCESS
          Case 3:18-md-02843-VC Document 455 Filed 06/05/20 Page 2 of 9




        This agreement structures the parties’ search-term negotiations by setting forth a timeline for

the negotiation of search terms and underlying analytics related thereto; the ESI sources to be

searched and how this will be accomplished; and establishing a rolling document production

schedule once these negotiations are accomplished.

        The parties agreed previously, and the Court has ordered, that the parties will negotiate

search terms pursuant to a specific schedule. Dkt. 453 ¶ 1 (Discovery Order #4), Dkt. 449 at 2

(May 28, 2020 Joint Status Submission). Based upon the parties’ discussions and subsequent further

compromise, this proposed stipulation and order proposes certain modifications to the timing of

initial search term exchanges. Specifically, the parties propose modifying the schedule to allow for

Facebook to propose a comprehensive set of search terms that would apply to a broad spectrum of

custodians by July 21, 2020. Plaintiffs would then have ten days to respond to this proposal, by July

31, 2020. The parties’ negotiations regarding this proposal will inform the parties’ negotiations for

later sets of custodians.

        This modification to the parties’ previously-agreed upon schedule addresses certain timing

challenges, allows for hit reports to be provided with Facebook’s search term proposals, and is

intended to minimize the need to revisit previously agreed-upon terms as the parties’ negotiations

progress. The schedule previously ordered by the Court would continue to be honored, with the

same end date.

        The parties further agree to a protocol for continued exchange of information regarding ESI

sources. While the Court has ordered that “further general ESI discussions” and written ESI

disclosures are not required (Dkt. 436 ¶ 2 (Discovery Order # 3); Trans. of May 15, 2020 Hearing at

6:16-22), the parties agree to work together cooperatively to reach agreement as to how responsive

information will be identified, collected and produced from unique data sources, including but not

limited to Hive.

        The parties agree that Facebook will conduct any necessary custodial interviews and, by the

deadlines below: (i) provide search terms for the custodians in each group, (ii) provide initial hit

STIPULATION                                         1                                    MDL NO. 2843
                                                                           CASE NO. 18-MD-02843-VC-JSC
           Case 3:18-md-02843-VC Document 455 Filed 06/05/20 Page 3 of 9



reports for each of the proposed search terms so that hit report information can be taken into account

in the search term negotiations, and (iii) identify sources of potentially responsive information for

each custodian. This information will be provided by Facebook in the format presented in Exhibit A

attached hereto.

        In exchange, by the deadlines below, Plaintiffs will provide Facebook: (i) any proposed

revisions to Facebook’s search terms, and (ii) any targeted questions regarding the data sources

identified to which Plaintiffs require answers to understand how materials from particular unique

data sources can be identified collected, and produced. Plaintiffs will provide any such questions in

writing (not to exceed one page), and Facebook will provide written responses. If Plaintiffs require

additional information to understand how materials from particular unique data sources can be

identified, collected, and produced, Plaintiffs will submit those questions in writing (again, not to

exceed one page), and the parties will arrange for Plaintiffs’ expert and a non-lawyer technical data

person within Facebook to have a discussion.

        The parties agree that this process will take place on the following timeline:

Custodian     Facebook to       Facebook to      Plaintiffs to   Initial meet and        Facebook to
                provide       provide search provide any revised confer regarding          answer
   group
               sources of      terms and hit        search         search term            questions
                  ESI             reports      terms/questions      proposals             regarding
                                              regarding unique                           unique data
                                                 data sources                              sources

  Group 1          June 10         July 21              July 31           Aug. 5            Aug. 11

  Group 2          June 23         July 21              July 31           Aug. 5            Aug. 11

  Group 3           July 8         July 21              July 31           Aug. 5            Aug. 11

  Group 4          July 21         July 21              July 31           Aug. 5            Aug. 11

  Group 5          Aug. 7          Sept. 1              Sept. 11         Sept. 16           Sept. 21

  Group 6          Aug. 18         Sept. 1              Sept. 11         Sept. 16           Sept. 21

  Group 7          Sept. 1         Sept. 1              Sept. 11         Sept. 16           Sept. 21

  Group 8          Sept. 15       Sept. 15              Sept. 21         Sept. 23           Sept. 30




STIPULATION                                         2                                    MDL NO. 2843
                                                                           CASE NO. 18-MD-02843-VC-JSC
         Case 3:18-md-02843-VC Document 455 Filed 06/05/20 Page 4 of 9



        Should search term negotiations for later sets of custodians reveal additional terms that

reasonably should be applied to the earlier groups of custodians, the deadline for the parties to agree

or submit requests for application of additional search terms consistent with the Parties’ ESI Protocol

is October 14, 2020, provided that all the deadlines are met in the table above. The parties agree to

work cooperatively and in good faith to efficiently negotiate search terms for any additional

custodians, if—at some later date—Plaintiffs demonstrate a need to add additional custodians to the

case. Should any additional custodians be added prior to September 15, 2020, Facebook will

disclose ESI sources and propose search terms for those custodians by October 16, 2020.

        The parties will engage in a cooperative, iterative process and meet-and-confer in good faith

regarding search terms, pursuant to the provisions of the stipulated ESI Protocol, Dkt. No. 416,

unless all parties agree such conference is unnecessary. Initial hit reports for each of the proposed

search terms will be provided pursuant to the terms of the ESI protocol and when Facebook provides

its initial proposed search terms as set forth in Exhibit A. Facebook may provide supplementary hit

reports after additional custodial materials have been transmitted to and processed by Facebook’s

document vendor.

        Facebook will identify to Plaintiffs by June 19, 2020, any discovery requests in Plaintiffs’

First or Second sets of Requests for the Production of Documents that it categorically challenges as

not relevant to the claims or defenses in this action. The parties will meet and confer on June 22, and

present any unresolved issues to the Court and specifically to Judge Corley no later than June 26.

        The parties agree that materials identified from this process will be produced on a rolling

basis as soon as practical after Facebook completes its review and production of responsive materials

produced to government entities in related actions on July 3, 2020. Facebook will apply search terms

on an iterative basis and begin producing documents collected as a result of the parties’ search term

negotiations with production to begin within 30 days of a search-term agreement and to continue at

least every four weeks thereafter.

Dated: June 5, 2020                                         Respectfully submitted,



STIPULATION                                        3                                    MDL NO. 2843
                                                                          CASE NO. 18-MD-02843-VC-JSC
        Case 3:18-md-02843-VC Document 455 Filed 06/05/20 Page 5 of 9




KELLER ROHRBACK L.L.P.                            BLEICHMAR FONTI & AULD LLP

By:    /s/ Derek. W. Loeser                       By:   /s/ Lesley E. Weaver
       Derek W. Loeser                                  Lesley E. Weaver

Derek W. Loeser (admitted pro hac vice)           Lesley E. Weaver (SBN 191305)
Lynn Lincoln Sarko (admitted pro hac vice)        Anne K. Davis (SBN 267909)
Gretchen Freeman Cappio (admitted pro hac vice)   Joshua D. Samra (SBN 313050)
Cari Campen Laufenberg (admitted pro hac vice)    Matthew P. Montgomery (SBN 180196)
David J. Ko (admitted pro hac vice)               Angelica M. Ornelas (SBN 285929)
Benjamin Gould (SBN 250630)                       555 12th Street, Suite 1600
Adele Daniel (admitted pro hac vice)              Oakland, CA 94607
1201 Third Avenue, Suite 3200                     Tel.: (415) 445-4003
Seattle, WA 98101                                 Fax: (415) 445-4020
Tel.: (206) 623-1900                              lweaver@bfalaw.com
Fax: (206) 623-3384                               adavis@bfalaw.com
dloeser@kellerrohrback.com                        jsamra@bfalaw.com
lsarko@kellerrohrback.com                         mmontgomery@bfalaw.com
gcappio@kellerrohrback.com                        aornelas@bfalaw.com
claufenberg@kellerrohrback.com
dko@kellerrohrback.com
bgould@kellerrohrback.com
adaniel@kellerrohrback.com

Christopher Springer (SBN 291180)
801 Garden Street, Suite 301
Santa Barbara, CA 93101
Tel.: (805) 456-1496
Fax: (805) 456-1497
cspringer@kellerrohrback.com

Plaintiffs’ Co-Lead Counsel


GIBSON, DUNN, & CRUTCHER LLP

By: /s/ Orin Snyder
Orin Snyder (pro hac vice)
osnyder@gibsondunn.com
GIBSON, DUNN & CRUTCHER LLP
200 Park Avenue
New York, NY 10166-0193
Telephone: 212.351.4000
Facsimile: 212.351.4035

Deborah Stein (SBN 224570)
dstein@gibsondunn.com

STIPULATION                                 4                              MDL NO. 2843
                                                             CASE NO. 18-MD-02843-VC-JSC
        Case 3:18-md-02843-VC Document 455 Filed 06/05/20 Page 6 of 9




333 South Grand Avenue
Los Angeles, CA 90071-3197
Telephone: 213.229.7000
Facsimile: 213.229.7520

Joshua S. Lipshutz (SBN 242557)
jlipshutz@gibsondunn.com
GIBSON, DUNN & CRUTCHER LLP
1050 Connecticut Avenue, N.W.
Washington, DC 20036-5306
Telephone: 202.955.8500
Facsimile: 202.467.0539

Kristin A. Linsley (SBN 154148)
klinsley@gibsondunn.com
Martie Kutscher (SBN 302650)
mkutscherclark@gibsondunn.com
GIBSON, DUNN & CRUTCHER LLP
555 Mission Street, Suite 3000
San Francisco, CA 94105-0921
Telephone: 415.393.8200
Facsimile: 415.393.8306

Attorneys for Defendant Facebook, Inc.




STIPULATION                              5                          MDL NO. 2843
                                                      CASE NO. 18-MD-02843-VC-JSC
       Case 3:18-md-02843-VC Document 455 Filed 06/05/20 Page 7 of 9




PURSUANT TO STIPULATION, IT IS SO ORDERED.


DATED:
                                         THE HONORABLE JAQUELINE SCOTT
                                         CORLEY
                                         UNITED STATES MAGISTRATE JUDGE




STIPULATION                          6                              MDL NO. 2843
                                                      CASE NO. 18-MD-02843-VC-JSC
         Case 3:18-md-02843-VC Document 455 Filed 06/05/20 Page 8 of 9




               ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)


       I, Lesley E. Weaver, attest that concurrence in the filing of this document has been

obtained from the other signatories. I declare under penalty of perjury that the foregoing is true

and correct.

       Executed Friday, June 5, 2020, at Oakland, California.


                                                     s/ Lesley E. Weaver
                                                     Lesley E. Weaver




STIPULATION                                      7                                   MDL NO. 2843
                                                                       CASE NO. 18-MD-02843-VC-JSC
           Case 3:18-md-02843-VC Document 455 Filed 06/05/20 Page 9 of 9




                                   CERTIFICATE OF SERVICE


          I, Lesley E. Weaver, hereby certify that on June 5, 2020, I electronically filed the

foregoing with the Clerk of the United States District Court for the Northern District of

California using the CM/ECF system, which shall send electronic notification to all counsel of

record.

                                                        s/ Lesley E. Weaver
                                                        Lesley E. Weaver




STIPULATION                                         8                                   MDL NO. 2843
                                                                          CASE NO. 18-MD-02843-VC-JSC
